Citation Nr: 1013289	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-40 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
right knee degenerative joint disease, with limitation of 
flexion.  

2.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative joint disease, with limitation of flexion.  

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected knee 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

This case was remanded by the Board in January 2009 for 
further development and is now ready for disposition.

In January 2009, the Board granted a motion to advance this 
case on the pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, in addition to painful 
motion, the Veteran's right knee disability has been 
manifested by moderate instability; ankylosis or problematic 
semilunar cartilage has not been shown.

2.  Throughout the appeal period, in addition to painful 
motion, the Veteran's left knee disability has been 
manifested by moderate instability; ankylosis or problematic 
semilunar cartilage has not been shown.

3.  Resolving all doubt in the Veteran's favor, his 
bilateral hip disability is causally related to his service-
connected knee disabilities.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5256, 5258, 5259, 5260, 5261 
(2009).

2.  The criteria for entitlement to a separate 20 percent 
rating for moderate instability of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 
5257 (2009).

3.  The criteria for a rating in excess of 10 percent for 
left knee degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5256, 5258, 
5259, 5260, 5261 (2009).

4.  The criteria for entitlement to a separate 20 percent 
rating for moderate instability of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 
5257 (2009).

5.  The Veteran's bilateral hip disorder is proximately due 
to or the result of his service-connected knee disabilities.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

With regard to the Veteran's claim for service connection 
for a bilateral hip disorder, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With regard to his claims for an increased rating, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in March 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decisions in 
these matters.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  With respect to 
the Dingess requirements, in February 2009, the RO also 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records pertinent to 
the appeal, and the Veteran submitted statements and private 
medical evidence on his behalf.  Further, specific VA 
medical examinations relevant to the issues on appeal were 
obtained in April 2005 and October 2009.  Moreover, the 
Board finds that these examinations were adequate for rating 
purposes; the VA examiners interviewed the Veteran and 
conducted a physical examination, and there is otherwise no 
indication that the Veteran's past history or any relevant 
fact was misstated.  Of significance, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make 
adequate determinations regarding these issues. 

The Board is also satisfied there was substantial compliance 
with the January 2009 remand directives for obtaining 
treatment records and for conducting a new VA examination 
with regard to the knees.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for further development 
and that such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefit flowing to the Veteran.  The Court has held that 
such remands are to be avoided. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  For these reasons, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  However, the Board has been 
directed to consider only those factors contained wholly in 
the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding it appropriate to consider factors outside 
the specific rating criteria in determining level of 
occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
enervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009). 

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Veterans 
Claims Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  The intent of 
the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least 
the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  See 38 
C.F.R. § 4.59.

In addition, with respect to disabilities of the knees, VA 
General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran 
rated under DC 5257 can also be compensated under DC 5003 
and vice versa.  In addition, the General Counsel has also 
held that separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the Veteran was assigned 10 percent disability 
ratings for both knees under DC 5003-5260 for limitation of 
flexion.  A disability rating in excess of 10 percent will 
be warranted if the evidence demonstrates flexion limited to 
30 degrees (a 20 percent rating under DC 5260).   However, 
flexion limited to 30 degrees has not been shown for either 
knee:  October 2004 and November 2004 private treatment 
reports noted right knee flexion to 115 degrees and left 
knee flexion to 120 degrees;  an April 2005 VA examination 
noted flexion to 90 degrees, bilaterally, before the onset 
of pain; an October 2005 VA treatment report revealed 
flexion to 110 degrees, bilaterally; a March 2008 VA 
treatment report noted flexion to 105 degrees, bilaterally; 
and the most recent October 2009 VA examination indicated 
right knee flexion to 110 degrees and left knee flexion to 
100 degrees.  Because limitation of flexion has not been 
shown to be limited to 30 degrees, a higher rating under DC 
5260 is not warranted.   

Additionally, the Board has also considered whether a 
separate compensable rating may also be assigned under 
additional diagnostic codes pertaining to the knee.  In this 
regard, it is noted that a separate rating may be warranted 
upon the following additional disabilities:  ankylosis (rate 
under DC 5256); slight recurrent subluxation or lateral 
instability (a separate 10 percent rating under DC 5257), 
moderate recurrent subluxation or lateral instability (20 
percent rating under DC 5257), severe recurrent subluxation 
or lateral instability (30 percent rating under DC 5257);  
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint (20 percent 
under DC 5258); symptomatic removal of semilunar cartilage 
(10 percent under DC 5259); and limitation of extension 
(rate separately under DC 5261).  38 C.F.R. § 4.71a (2009).

First, the provisions of DC 5256 do not apply in the present 
instance because ankylosis has not been shown.  In fact, as 
discussed in the findings mentioned above, substantial range 
of flexion for both knees has been demonstrated throughout 
the appeal period.  Therefore, the Board can find no basis 
under DC 5256 to grant a separate compensable evaluation 
based on ankylosis.

Next, in considering whether a higher rating is warranted 
under DC 5257 for subluxation or instability of the knees, 
the Board acknowledges that an October 2005 VA treatment 
record noted "significant laxity to varus or valgus stress" 
of the knees, and that a July 2009 VA treatment report 
indicated that his ability to perform activities of daily 
living were, in part, limited by instability.  In 
determining the extent of the Veteran's demonstrated 
instability, the Board finds it significant that VA 
treatment records, including a VA treatment report from May 
2009, consistently noted that there was a negative anterior 
or posterior drawer tests but identified "mild McMurray's."  
Moreover, although he was prescribed knee braces in July 
2009, it was noted that his McMurray's test was significant 
for pain only, and that he was able to ambulate with the 
assistance of a cane, in the October 2009 VA examination.  
Accordingly, in light of the absence of more significant 
findings of laxity, the Board finds that "moderate"-not 
"severe"-recurrent instability has been shown and that a 
separate 20 percent rating, and no higher, is warranted for 
each knee.  

The Board next finds that the evidence does not show 
cartilage dislocation or removal, a threshold component 
necessary to receive a rating pursuant to DC 5258 or DC 
5259.  In fact, pursuant to August 2004 private medical 
records and June 2005 and March 2008 VA treatment reports, 
X-rays of the knees consistently revealed minimal narrowing 
of the joint space but did not discuss whether there were 
any signs of problematic cartilage present.  Without 
evidence of cartilage dislocation or symptomatic removal, a 
separate rating under DC 5258 or DC 5259 is not for 
application. 

Next, in order to warrant a separate compensable rating is 
warranted for limitation of extension under DC 5261, the 
evidence must show extension limited to 10 degrees.  
However, throughout the appeal period, the Veteran has 
demonstrated extension to 0 degrees of the knees, 
bilaterally, which is anatomically normal.  See 38 C.F.R. 
§ 4.71a, Plate II (2009).  Specifically, multiple private 
treatment records from 2004 noted extension of the left and 
right knees to 0 degrees, and the April 2005 and October 
2009 VA examinations also demonstrated full extension 
bilaterally.  Accordingly, he does not meet the criteria for 
a separate compensable rating under DC 5261.  

The Board has also considered whether there is any 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Specifically, 38 C.F.R. § 4.45(f) 
states that "[p]ain on movement, swelling, deformity or 
atrophy of disuse" as well as "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing" are relevant considerations for 
determination of joint disabilities.  Painful motion is 
considered limited motion at the point that the pain 
actually sets in.  See VAOPGCPREC 9-98.  

In this case, even with such considerations of additional 
functional impairments due to symptoms such as knee pain, 
weakness, and fatigability, as identified by the Veteran 
during his VA examinations, the evidence still does not show 
limitation of motion that more nearly approximates the 
criteria for the next higher rating for either knee based 
upon limitation of motion.  Specifically, in the April 2005 
VA examination, the examiner expressly stated, even though 
the Veteran complained of continual pain, weakness, and 
excess fatigability, he was able to ambulate slowly with a 
"somewhat antalgic gait," using a cane in the right hand.  
Moreover, it was noted that he had range of motion of the 
knees, bilaterally, from 0 to 110 degrees, and although 
there was an increase of pain upon repetitive use, it was 
determined that the Veteran did "not have additional loss of 
range of motion following repetitive use."  While the 
examiner noted that it was conceivable that pain could 
further limit his function (pain was present in knees with 
flexion past 75 to 80 degrees), he stated that any 
additional limitation of motion could not be expressed 
because it could not be determined with any degree of 
medical certainty.  Thus, the evidence does not show that 
pain further limited the range of motion of either knee so 
as to warrant an increased rating.  

Additionally, in the most recent October VA examination, it 
was determined that there was no increase in pain or 
decrease in range of motion of either his left or right knee 
upon repetitive motions and that he was able to move each of 
his knees from 0 to 110 degrees.  Again, while the examiner 
noted that some limitation of motion due to pain was 
conceivable, the extent of the additional limitation could 
not be determined with any degree of medical certainty.  

In being able to ambulate with the use of a cane and being 
able to perform a majority of these range of motion tests 
without further limitation, the Board finds that the Veteran 
has demonstrated significant range of motion in the knees 
notwithstanding these complaints of pain, weakness, and 
fatigability.  For these reasons, the Board finds that the 
evidence does not show a limitation of motion that more 
nearly approximates a higher rating based upon limitation of 
extension or flexion under DC 5260 or DC 5261, even with 
consideration of the DeLuca factors.  

In conclusion, the Board finds that the Veteran's 
degenerative joint disease, with limitation of flexion, 
currently rated under DC 5260, does not more nearly 
approximate the criteria required for a disability rating in 
excess of 10 percent for either knee.  The Board further 
finds that his symptoms remained constant throughout the 
course of the period on appeal and, as such, staged ratings 
are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

However, as discussed above, a separate 20 percent 
disability rating instability of both the right and left 
knee is warranted under DC 5257.  To this extent, the appeal 
is granted.  

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is expressly raised by the Veteran or reasonably raised by 
the record.  However, in this case, although TDIU has been 
raised by the evidence of record and expressly by the 
Veteran himself, his claim for TDIU was bifurcated and was 
separately adjudicated by the RO in an unappealed February 
2006 rating decision.  Accordingly, the Board finds that the 
requirements of Rice have been met, and no further 
consideration of TDIU is warranted by the Board at this 
time.

The Board has also considered whether the Veteran is 
entitled to a referral for an extraschedular rating, which 
is a component of a claim for an increased rating under 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, for the applicable time period on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to his knee disabilities.  Further, 
the record weighs against a finding of occupational 
impairment or average industrial impairment that is in 
excess of that contemplated by the assigned rating.  In this 
regard, as discussed above in greater detail, despite the 
Veteran's reported symptoms of pain, weakness, and 
fatigability, it was nonetheless shown that he was able to 
ambulate with the use of a cane and that he possessed 
substantial range of motion of the knees throughout the 
appeal period.  

Moreover, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, his disability 
pictures are contemplated by the rating schedules, and the 
assigned schedular evaluation evaluations are therefore 
adequate.  Consequently, the Board finds that referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular evaluation for his disabilities under 38 
C.F.R. § 3.321 is not warranted in this case.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131 (West 2002).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.    
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
However, s the Veteran filed his claim in January 2005, the 
amendment is not applicable to the current claim. 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the Veteran contends that that his bilateral 
hip disorder was caused by his service-connected knee 
disabilities.  With regard to his assertions, the Board 
finds that he is competent to report symptoms as they come 
to him through his senses (see Layno v. Brown, 6 Vet. App. 
465, 470 (1994)); however, as a lay person, he has not been 
shown to possess medical knowledge or expertise to render 
him competent to provide an opinion regarding questions of 
etiology or diagnosis of arthritis.  

However, there is medical evidence of record suggesting a 
causal connection between the Veteran's service-connected 
knee disabilities and his current bilateral hip disorder.  
In this regard, a May 2009 VA treatment report indicated 
that his hip disorder "could be related" but provided that 
the specific cause of the hip disorder could not be 
determined.  The Board recognizes that the use of the phrase 
"could be" is speculative in nature and that the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  

Additionally, in a letter dated December 2004, the Veteran's 
private physician expressly determined that the Veteran's 
"knee pain causes him to limp" and that "[t]he bilateral hip 
pain is probably due to strain because of his altered gait."  
Additionally, in a January 2006 private treatment report, 
after examining the Veteran, it was noted that his hip pain 
was again "probably due to gait disturbance from the primary 
problem of bilat[eral] knee [osteoarthritis]."  The use of 
the word "probably" in these instances portrays a 50 percent 
probability or higher that there is a direct causal 
connection between the disorders, thus favoring a grant of 
service connection.

	However, in October 2009, the Veteran underwent a VA 
examination, after which an opinion was requested in order 
to determine the nature and etiology of his diagnosed 
bilateral hip arthritis.  The VA examiner opined that the 
Veteran's hip disorder, to include bursitis, "is less likely 
than not related to the bilateral knee service disability."  
Instead, he determined that the disorder was "more likely to 
be age related progression" and explained that, if the 
Veteran had an abnormal gait, one side would be worse than 
the other, but the hip X-rays looked very similar with no 
uneven wear and no evidence of degenerative joint disease.
 .
As the claims file contains differing opinions as to whether 
the Veteran's bilateral hip disorder is related to his 
service-connected knee disabilities, it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

Here, the Board finds no compelling reasons to favor the 
opinion of the VA examiner over that of the Veteran's 
private physician.  Both examiners had an opportunity to 
examine the Veteran, to review his pertinent medical history 
and X-ray findings, and to provide an opinion on whether his 
service-connected knee disabilities were the likely cause of 
his current hip disorder.  Moreover, notwithstanding the 
differing conclusions rendered, both provided adequate 
explanations for their opinions.  In this regard, both 
specifically discussed whether the Veteran's antalgic gait, 
as caused by his knee disabilities, was the proximate cause 
of his bilateral hip disorder.   

While the evidence is not unequivocal, it has nonetheless 
placed the record in relative equipoise.  Here, after 
carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the positive medical 
evidence of record that is favorable to the Veteran, based 
on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans 
v. West, 12 Vet. App. 22, 26 (1998). 

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports the establishment of 
service connection for a bilateral hip disorder as secondary 
to his service-connected knee disabilities.  As such, the 
appeal is granted.


ORDER

A disability rating in excess of 10 percent for right knee 
degenerative joint disease is denied.

A separate 20 percent evaluation, but no more, for 
instability of the right knee is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 

A disability rating in excess of 10 percent for left knee 
degenerative joint disease is denied.

A separate 20 percent evaluation, but no more, for 
instability of the left knee is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



Service connection for a bilateral hip disorder, to include 
as secondary to service-connected bilateral knee 
disabilities, is granted.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


